 542DECISIONSOF NATIONALLABOR RELATIONS BOARDLivingstonAudioProductsCorp.andMaryThompson,andLocal518,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America.' Case22-CA-3786 and 22-RC-4333January 5, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,BROWN, AND JENKINS.On August 21, 1969, Trial Examiner William J.Brown, issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged incertainunfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that certain conduct by the Respondentinterferedwithand affected the results of theelection in Case 22-RC-4333, and recommended thatthe election be set aside and that a new one bedirected. Thereafter, the Respondent filed exceptionsand a brief, and Local 518, I.B.T.C.W.H.A., filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommened Order of the Trial Examiner, andorders that the Respondent, LivingstonAudioProducts Corp., Fairfield, New Jersey, its officers,agents, successors,and assigns,shall take the actionset forth in the TrialExaminer'sRecommendedOrder.IT IS HEREBY FURTHER ORDERED that the electionheld on May 2, 1969,among the Respondent's'The Board has been advised that the Teamsters International Unionrevoked the charterof Local 518,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America, effectiveSeptember2, 1969.Accordingly,the Regional Director is authorized to amend the name ofthePetitioningUnion forpurposes of the second election,ifuponinvestigation,the proper name of the Union is different from that usedhereinemployees in the appropriate unit, be,and it herebyis, set aside.[Directionof Second Election2 3omitted frompublication.)In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc..156 NLRB 1236;N.L R.B v.Wyman-Gordon Company.394 U S. 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligiblevoters,must befiled by the Employerwith the Regional Director for Region22 within 7daysafter the date of issuance of the Notice of SecondElection by theRegional Director.The Regional Director shall make the list available toallparties to the election. No extensionof time to file thislist shall begranted by the RegionalDirector exceptin extraordinary circumstances.Failure tocomply withthis requirement shall be grounds for setting asidethe election whenever proper objections are filed'Subject tothe qualification noted in in. ITRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Sections 10(b) and 9(c) of the National LaborRelationsAct, hereinafter referred to as the "Act," cameon to be heard at Newark, N.J., on July 9, 1969.' Theunderlying charge of unfair labor practices had been filedon or about April 29 by the above-indicated ChargingParty,hereinaftersometimes referred to as "Mrs.Thompson," and the complaint herein was issued June 4by the General Counsel of the National Labor RelationsBoard, acting through the Board's Regional Director forRegion 22. It alleged, in addition to jurisdictional matter,thattheabove-indicatedRespondent,hereinaftersometimes referred to as the "Company" engaged inunfair labor practices defined in Section 8(a)(3) and (1) oftheAct.By order of June 4 the Regional Directorconsolidated for hearing with issues arising under thecomplaint those involved in objections to an electionconductedMay 2, on the petition of Local 518,I.B.T.C.W.H.A., hereinafter referred to as the "Union,"the issue in both cases relating to the discharge of Mrs.Thompson on April 28. The Company's duly filed answerhas denied the commission of unfair labor practices.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing briefs were received from the General Counsel andtheCompany and have been fully considered. On theentire record herein and on the basis of my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe pleadings and evidence indicate and I find that theCompany is a corporation organized and existing underthe laws of the State of New Jersey with its principalplant and office at Fairfield, New Jersey where it isengaged in the manufacture and sale of stereo tapes andrelatedproducts.During the calendar year precedingissuanceofthecomplaintherein,concededlyarepresentative period, the Company manufactured goodsvalued in excessof $50,000 and shipped from the Fairfieldplant directly to points outside the State of New Jersey. Ifind,as the Company concedes, that it is an employer'Dates hereinafter, unless otherwisespecified relate to the year 1969.180 NLRB No. 81 LIVINGSTON AUDIO PRODUCTS CORP.543engaged in commerce within the meaning of Sections 2(6)and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish that the Union isa labor organization within the purview of Section 2(5) ofthe ActIII.THE UNFAIR I ABOR PRACTICES AND OBJECTIONS TOTHE ELECTIONA Introduction to the IssuesThe Company's operations, essentially consisting of themanufacture, assembly, repair and packaging of audiotape cartridges, are carried on with a work force of some76 employees and several supervisors, the latter groupheadedbyPresidentDarrellScholtonandGeneralManager Joseph Vito and including Foreman BobMulvihillandhisassistant,EthelRichardsonNickMonteleone and Virginia Depete are also employed assupervisory night foreman and forelady respectivelySome time in March the Union commenced acampaign to organize Company employees and on March20,Union President Al Samato and others were solicitingsupport for the Union in the Company parking lot priorto the commencement of work on the first shift MrsThompson signed a Union card on that occasion but theevidence does not establish that Mulvihill, who was in theimmediate area, observed her signing Thereafter, MrsThompson attended two Union meetings at the FairfieldRecreation Hall At the second of these meetings, held onthe night of Friday, April 25, she was chosen to be theUnion's observer at the election to be conducted on May2At about 9.30 p m on the night of April 28, Vitodischarged her under circumstances more fully explicatedhereinafterThe General Counsel contends that MrsThompson was discharged because she joined or assistedtheUnion or engaged in other concerted activities, theCompany contends that she was discharged for workingunauthorized overtime, it denied knowledge of her UnionactivityB The Discharge of Mrs ThompsonMrs Thompson was initially hired by the Company inOctober 1966 as a splicer and solderer at a rate of $1 60per hour In November 1966 her rate was increased to$1 65 She took a leave of absence in December 1966,returned to work in June 1967 at a rate of $1 80 andcontinued at that rate until her discharge At the time ofher discharge she was a senior employee and I credi' hertestimony that management never complained to her ofthe quality and quantity of her work and that on the oneoccasionwhen her request for an mcre..se was turneddown it was on the basis of lack of funds rather than onany deficiency in her work SOn the occasion of the second Union meeting held atthe Fairfield Recreation Hall at 8 p m. and attended bysome 14 or 15 Company employees, Mrs. Thompsontestified that she was the last to enter from the street.According to her account Scholton and Vito drove slowlypast the entrance to the Hall looking in her direction as'AlthoughMulvihill testified that Vito vetoed a request for an increasethe record does not warrant a finding that the request was denied on thebasis of any inadequacy in her workshewas entering the hallVito,althoughdenyingknowledge of Mrs Thompson's union activity, did notcontradict this testimony and Scholton did not testify IcreditMrs Thompson's account and find that on thenight of April 25 the Company had knowledge' of hetattendance at the Union meeting although there is nobasis for concluding that they knew of her selection as theUnion's election observer at that meetingInApril 1968 Mrs Thompson was working regularlyon the first shift, 7 30 a m to 4 p m and about April 7was reassigned from splicing to repair work apparentlydue to a shortage of splicing work which had resulted inthe layoff of five splicing employeesMrs Thompsontestified that on the Thursday prior to her dischargeMulvihill asked her to work overtime on shrink-wrappingbut she declined because of her transportation situationand offered instead to work overtime the following weekAccording toMrs.Thompson,Mulvihill accepted thisoffer and told her that there was splicing work availablefor overtime the following week. Mulvihill denied thisauthorization of overtime and I credit his denialOn Monday, April 28, Mrs Thompson did repair workfrom 7.30 until 9 am and then apparently did no workuntilher regular quitting time of 4 p m when shecommenced splicingShe testified that soon after shecommenced the splicing work on that day she had aconversation with her immediate supervisor, Miss EthelRichardson, in whichMiss Richardson asked her howlong she intended to work and was told by Mrs.Thompson that she intended to work until about 10o'clockTo this, according to Mrs Thompson, MissRichardsonmade no reply Although Miss Richardsondenied having any conversation with Mrs Thompson onApril 28, she conceded that at 4 35 p m on that day sheobserved Mrs. Thompson standing at the splicer's table IcreditMrs. Thompson's account that Miss Richardsonobserved her on overtime hours at the splicer's table andimpliedly authorized her continuing on overtime splicingwork I also credit Mrs Thompson's testimony, notdirectly denied by Vito, that Vito observed her working onsplicing shortly before 5 o'clockMrs Thompson alsotestified that while she was eng iged in splicing work shewas asked by Monteleone how long she intended to workand when she told him she would work until 10 o'clockMonteleone did not testify and I credit Mrs. Thompson'saccount of this matterVito testified that, while dining at a restaurant at about8.30 on the night of April 28, Monteleone told him thatMrs Thompson was working and asked him if he hadauthorized her overtime work. He proceeded to the plantand, according to his account, asked her if she had beenauthorized to work overtime and when she admitted thatno one had, he discharged her for violation of theCompany overtime policy. He denied any knowledge ofherUnion activities.According toMrsThompson,however, Vito asked her what she was doing and, after shesaid she was splicing, told her to get her things and leave.When she asked why, Vito, according to Mrs Thompson,replied that he did not know she was a sneak until thenand that she could call her friend Al Sainato and tell himshe had been fired On cross-examination Vito conceded'The lighting conditions described by Mrs Thompson,the slow speed ofthe automobile and the direction in which Scholton and Vito were lookingrequirestheconclusions,absentcontradictoryevidence,thattheyrecognizedMrs Thompson Mrs Thompson's testimony,which I credit,alsowarrants the conclusionthat,since she was the last to enter themeeting, she was the only employee in attendance who could have beenobserved by Vito and Scholton 544DECISIONS OF NATIONALLABOR RELATIONS BOARDmentioning Sainato's name but claimed that he merelyintended to giveMrs.Thompson Sainato's telephonenumber in view of her possible desire to present toSainato her claim of unfairness in her treatment. I creditMrs. Thompson's account of this conversation. I also findcompletely incredible Vito's explanation of the reason forhis injection of Sainato's name into the conversation.The situation, I am convinced, is one in 'which arelatively satisfactory employee was summarily dischargedon the first work day after the Company acquired, bysurveillance,knowledge of her Union interest undercircumstances indicative of anti-Union animus in thedischarge. I conclude that her discharge constituted anunfair labor practice within the purview of Section 8(a)(3)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forthin section III,above,and there found to constitute unfair laborpractices, occurring in connection with the operations ofthe Company described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing such commerceand the free flow thereof.V. THE REMEDYIn view of the findings set forth above to the effect thatthe Company has engaged in certain unfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom and take certainaffirmative action as appears necessary and appropriate toeffectuate the policies of the Act. In view of the findingthat employee Mrs. Mary Thompson was discriminatorilydischarged I shall recommend that the Company berequired to offer her immediate and full reinstatement toher former or a substantially equivalent position and makeher whole for any loss of earnings in accordance with theremedial relief policies enunciated in F.W.WoolworthCompany,90 NLRB 289, andIsisPlumbing & HeatingCompany,138NLRB 716. Since a discriminatorydischarge strikes at the heart of rights guaranteed undertheAct,N L.R.B. v. Entwistle Mfg. Co..120 F.2d 532(C A. 4), the cease-and-desist provisions recommendedherein are appropriately broad.Itwillalso be recommended that the election be setaside and proceedings in Case 22-RC-4333 severed andremanded to the Regional Director for conduct of asecond election at such time as appears appropriate.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Companyisanemployer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.By discharging employee Mrs. Mary Thompson inreprisal for her activity on behalf of the Union, theCompany has engaged in unfair labor practices defined inSection 8(a)(3) and (1) of the Act,and has engaged inconduct affecting the results of the election in Case22-RC-4333.4.The aforesaidunfair labor practicesaffect commercewithin the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseitis recommended that the Company, its officers, agents,successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or acticity on behalfof, the Union or any other labor organization of itsemployees by discharging or otherwise discriminatingagainst them with respect to hire, tenure or any term orcondition of employment except as may be required underthe terms of an agreement lawfully entered into pursuantto the proviso to Section 8(a)(3) of the Act.(b) In any manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action which isnecessary and appropriate to effectuate the policies of theAct:(a)OfferMrs.Mary Thompson immediate and fullreinstatement to her former or a substantially equivalentposition without prejudice to her seniority or other rightsand privileges, and make her whole for loss of earnings inaccordance with the provisions contained in the sectionabove entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecordsnecessary to analyze and give effect to thebackpay requirements hereof.(c)Post at its Fairfield plant, copies of the attachednoticemarked "Appendix."' Copies of said notice, onforms provided by theRegionalDirector for Region 22,shall,afterbeingdulysignedbyanauthorizedrepresentative of the Company, be posted immediatelyupon receipt thereof and be maintained thereafter for aperiod of 60 consecutive days, in conspicuous placesincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced or covered by other material.(d)Notify the Regional Director for Region 22, inwriting,within 20 days from the date of this Decisionwhat steps have been taken to comply with the termshereof.IT IS RECOMMENDED that the representation case besevered and the election conducted on May 2 in that casebe set aside and a new election conducted at such time asappears appropriate to the Regional Director.'If these Recommendations are adoptedby theBoard,thewords "aDecision and Order"shall be substituted for the words"the RecommendedOrderof a Trial Examiner" in the notice. If theBoard'sOrder is enforcedby a decreeof the UnitedStates Court of Appeals, the notice will befurther amended by the substitution of the words"a Decree of the UnitedStates Courtof AppealsEnforcing an Order"for the words "a Decisionand Order."'If these Recommendations are adopted by the Board, this provisionshall be modified to read-"Notify theRegional Director for Region 22, inwriting,within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith " LIVINGSTON AUDIO PRODUCTS CORP.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscourage membershipinLocal 518,I.B.T.C.W.H.A. or any other labor organization bydischargingorotherwisediscriminatingagainstemployees respecting hire, tenure or terms or conditionsof employment.WE WILL offer Mrs. Mary Thompson immediate andfullreinstatement to her former or an equivalentposition and we will make her whole for earnings lostas a result of our discrimination against her by payingher backpay with interest.545WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their rightunder the above-named Act.All our employees are free to join and assist theabove-named or any other labor organization.DatedByLIYINGSTON AUDIOPRODUCTS CORP.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding- 16th Floor, 970 Broad Street, Newark, NewJersey 07102, Telephone 201-645-3088.